UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7596


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHELLE M. HOLT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:18-cr-00093-RAJ-RJK-1)


Submitted: May 27, 2021                                           Decided: June 3, 2021


Before NIEMEYER, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle M. Holt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michelle Marie Holt filed a motion for compassionate release, pursuant to 18 U.S.C.

§ 3582(c)(1)(A), in the district court. The court denied her motion on July 7, 2020. On

October 5, Holt filed an “expedited motion for compassionate release.”         The court

construed her motion as a Fed. R. Civ. P. 59(e) motion for reconsideration of its July 7

order, and, after the court denied the motion, Holt appealed. For the reasons that follow,

we affirm.

       On appeal, Holt asserts that the district court erred in construing her motion as a

motion for reconsideration of its July 7 order rather than a renewed motion for

compassionate release. We agree. “[T]he Federal Rules of Civil Procedure do not apply

to motions under § 3582,” because § 3582 motions are “criminal in nature.” United States

v. Goodwyn, 596 F.3d 233, 235 n.* (4th Cir. 2010). Accordingly, the court erred in

construing Holt’s motion under a rule of civil procedure. And there is no prohibition

against successive § 3582(c)(1)(A) motions, so the district court could properly have

considered the October 5 motion as a new request for compassionate release.

       However, we conclude that the error did not prejudice Holt. Holt’s October 5

motion failed to demonstrate any change in Holt’s situation that could have altered the

court’s reasons for denying her initial motion.




                                             2
      We therefore affirm the district court’s order and deny Holt’s motions for default

judgment and miscellaneous relief. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3